DETAILED ACTION
RE: Hammond et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1, 2, 13-15 and 20-29 are pending. Claims 3-12 and 16-19 are canceled. Claims 2 and 21-26 are withdrawn from consideration. Claim 1 has been amended.
4.	Claims 1, 13-15, 20 and 27-29 are under examination.

Rejections Withdrawn
5.	The rejection of claims 1, 13-15, 20, and 27-29 under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2015/0190506A1, pub. date: 7/9/2015, effectively filed date at least 11/17/2014), in view of Linch et al. (Frontiers in Oncology, 2015, Feb., 5(34):1-14, IDS dated 5/16/2019), Du et al. (US2015/0307617A1, pub. date: 10/29/2015, effectively filed date at least 3/31/2014), ClinicalTrials.gov (ClinicalTrials.gov Identifier: NCT01975831, first posted 11/5/2013), and Gough et al. (WO2016/145030 A1, pub. date: 9/16/2016, effectively filed date: 3/11/2015, or 
6.	The rejection of claims 1, 13-15, 20 and 27-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,232,040, in view of, Linch et al. (Frontiers in Oncology, 2015, Feb., 5(34):1-14, IDS dated 5/16/2019), Du et al. (US 2015/0307617A1, pub. date: 10/29/2015, effectively filed date at least 3/31/2014), and further in view of Gough et al. (WO2016/145030 A1, pub. date: 9/16/2016, effectively filed date: 3/11/2015, or US2018/0044428A1, pub. date: 2/15/2018, effectively filed date: 3/11/2015) is withdrawn in view of applicant’s amendment to the claims and upon further consideration.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

new matter rejection.
	The limitations “b) improving % TGI (tumor growth inhibition) in the subject by greater than 10% compared to monotherapy or dual therapy combinations at the same dose level levels; and (c) increasing percent survival over time in the subject compared to monotherapy or dual therapy combinations at the same dose levels” are considered new matter since the specification, drawings and claims as filed do not provide clear support for these limitations. Applicant pointed to paragraph [0136], Table 2 and Fig. 1F of the application as published (US2016/0347848A1) for the support.
Paragraph [0136], Table 2 and Fig. 1F of US2016/0347848A1 are reproduced below:
[0136] Administration of anti-CTLA-4 mAb and anti-PD-L1 mAb together in combination with mOX40L FP resulted in increased antitumor activity (as defined by a higher TGI and a greater number of CRs) relative to treatment with the agents alone as monotherapy or dual therapy combinations each at the same dose 
level (Table 2, FIG. 1D).  Complete responses were observed in 8 of 11 mice in the triple combination group, compared with 0 of 11 treated with anti-CTLA-4/PD-L1 mAb combination, 5 of 11 mice treated with anti-CTLA-4/mOX40L FP combo, and 3 of 11 mice treated with anti-PD-L1/mOX40L FP combo (Table 2). 


    PNG
    media_image1.png
    290
    466
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    275
    558
    media_image2.png
    Greyscale
 
Paragraph [0136], Table 2 and Fig. 1F of US2016/0347848A1 disclose results of a treatment comprising an anti-CTLA-4 antibody, an anti-PD-L1 antibody and mOX40LFP (murine OX40 ligand murine IgG1 fusion protein, see Table 1 footnote). There is no support for a treatment comprising the recited anti-CTLA-4 antibody, anti-PD-L1 antibody and anti-OX40 agonist antibody which improves % TGI (tumor growth inhibition) in the subject by greater than 10% compared to monotherapy or dual therapy combinations at the same dose level levels; and (c) increase percent survival over time 
 If applicant believes that support for the above-mentioned phrases or terms is present in the specification, claims or drawing as originally filed, applicant must, in responding to this action, point out with particularity, where such support may be found.
Applicant is required to cancel the new matter in the reply to this Office Action.

Conclusion
9.	No claims are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HONG SANG/Primary Examiner, Art Unit 1643